ACID BATTERY PASTING CARRIER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on 11/12/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1 recites the limitation "the wettability”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ketzer et al. (US 2015/0099189 A1)
Regarding claim 1, Ketzer et al. teach a battery (Abstract discloses a lead acid battery.), comprising: a first electrode (Figs. 1, 2 disclose a negative electrode, element 212.), comprising: a first highly conductive grid (Figs 1, 2, discloses a grid, element 216.);
a first pasting carrier comprising a nonwoven fiber mat (Figs. 1, 2 discloses a reinforcement mat, element 230.) having a thickness between 5 and 50 mils (Paragraph 0078 discloses the mat has a thickness of 10 mils or less.), the nonwoven fiber mat comprising a plurality of entangled glass microfibers (Paragraphs 0008-0011 disclose the mat is comprised of an entangled mixture of coarse glass fibers to form the mat. Paragraph 0011 discloses they are microsized.); and
a first conductive material coupled to the first pasting carrier and to the first highly conductive grid (Fig 2 discloses a negative active material, element 214, coated in between the pasting carrier/reinforcing mat, element 230, and the conductive grid, element 216.);
However, Ketzer et al. do not teach wherein the wettability of the first pasting carrier enables the first pasting carrier to support the first conductive material by absorbing a portion of .
However, Ketzer et al. disclose the same product and further teaches a wetting component applied to the nonwoven fiber mat to increase the wettability of the nonwoven fiber mat such that the nonwoven fiber mat has or exhibits an average water wick height of at least 1.0 cm after exposure to water for 10 minutes conducted according to method ISO8787; and a conductive material disposed on at least one surface of the nonwoven fiber mat or throughout the nonwoven fiber mat such that when the nonwoven fiber mat is positioned adjacent a positive or a negative electrode of a lead-acid battery, the conductive material contacts the positive or negative electrode, the nonwoven fiber mat having an electrical resistance of less than about 100,000 ohms per square to enable electron flow about the nonwoven fiber mat (Claim 1).
MPEP 2112.01 Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 2 and 3, Ketzer et al. teach the battery of claim 1, wherein the first electrode is a positive or negative electrode and the first conductive material comprises lead oxide paste (Paragraph 0083)
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al. (US 2016/0268567 A1).
Regarding claim 1, Guo et al. teach a battery (Title discloses a lead acid battery.), comprising: a first electrode (Figs. 1, 2 disclose a negative electrode, element 212.), comprising: a first highly conductive grid (Figs 1, 2, discloses a grid, element 216.);
a first pasting carrier comprising a nonwoven fiber mat (Figs. 1, 2 discloses a reinforcement mat, element 230.) having a thickness between 5 and 50 mils (Paragraph 0056 discloses a thickness between 5-50 mils.) the nonwoven fiber mat comprising a plurality of entangled glass microfibers (Paragraph 0026 discloses the mat is comprised of an entangled mixture of coarse glass fibers to form the mat.) and
a first conductive material coupled to the first pasting carrier and to the first highly conductive grid (Fig 2 discloses a negative active material, element 214, coated in between the pasting carrier/reinforcing mat, element 230, and the conductive grid, element 216.);
However, Guo et al. do not teach wherein the wettability of the first pasting carrier enables the first pasting carrier to support the first conductive material by absorbing a portion of the first conductive material while preventing the first conductive material from passing through the first pasting carrier.
However, Guo et al. disclose the same product and further teaches a wetting component applied to the nonwoven fiber mat to increase the wettability of the nonwoven fiber mat (Paragraph 0023).
MPEP 2112.01 Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 2 and 3, Guo et al. teach the battery of claim 1, wherein the first electrode is a positive or negative electrode and the first conductive material comprises lead oxide paste (Paragraph 0035).
Regarding claim 4, Guo et al. teach the battery of claim 1, comprising a second electrode (Figs. 1, 2 disclose a positive electrode, element 202.), the second electrode comprising a second highly conductive grid (Figs. 1, 2 disclose a grid, element 206.), and a second pasting carrier (Figs. 1, 2 disclose a reinforcement mat, element 240.) having a thickness between 15 and 30 (Paragraph 0056 discloses a thickness between 5-50 mils.)  mils and an air permeability between 0.31 and 7.5 centimeters per second (Abstract discloses an air permeability less than 100 ft/min which is less than 50.8 cm/s.), the nonwoven fiber mat comprising a plurality of entangled glass microfibers (Paragraph 0026), a second conductive material coupled to the second pasting carrier and to the second highly conductive grid (Figs. 1, 2 disclose a positive active material, element 204.). 
However, Guo et al. do not teach wherein the wettability of the second pasting carrier enables the second pasting carrier to absorb a portion of the second conductive material while preventing the second conductive material from passing through the second pasting carrier.
However, Guo et al. disclose the same product and further teaches a wetting component applied to the nonwoven fiber mat to increase the wettability of the nonwoven fiber mat (Paragraph 0023).
MPEP 2112.01 Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 5, Guo et al. teach the battery of claim 1, wherein the plurality of entangled glass microfibers comprise between 30 and 60 weight percentage of smaller sized glass microfibers having average fiber diameter of between 250 and 450 nanometers (Claim 1 discloses 10-50 weight % of first glass fibers having an average fiber diameter of less than 5 microns.).
Regarding claim 8, Guo et al. teach the battery of claim 1, wherein the first pasting carrier includes between 0 and 30% weight percentage of a polymer component (Paragraph 0017 discloses the optional addition of polymer fibers.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2016/0268567 A1) as applied to claim 2 above, and further in view of Muto et al. (US 5,281,498).
Regarding claim 6, Guo et al teach the battery of claim 2. However, they do no teach wherein the plurality of entangled glass microfibers comprise between 0 and 40 weight percentage of larger sized glass microfibers having an average fiber diameter of between 0.65 and 1 microns.
Muto et al. teach a separator for lead acid battery comprising glass fibers wherein the plurality of entangled glass microfibers comprise between 0 and 40 weight percentage of larger sized glass microfibers having an average fiber diameter of between 0.65 and 1 microns (Col. 5: Fiber Composition II discloses fiber glass fibers with an average fiber diameter of 0.50-0.65 microns.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Guo with Muto in order to improve electrolyte dripping speed and repellent force.
Regarding claim 7, Guo and Muto et al. teach the battery of claim 6. Further Guo teaches wherein the plurality of entangled glass microfibers comprise between 25 and 45 weight percentage of a binder that binds the smaller sized glass microfibers and the larger sized glass microfibers together, the smaller sized glass microfibers and the larger sized glass microfibers being substantially homogenously or uniformly distributed and blended throughout the nonwoven fiber mat (Paragraph 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/ Primary Examiner, Art Unit 1729